Exhibit 10.1
CROWDSTRIKE HOLDINGS, INC.
2019 EQUITY INCENTIVE PLAN
GLOBAL PERFORMANCE UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the CrowdStrike Holdings,
Inc. 2019 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Global Performance Unit Agreement, which includes the Notice of
Performance Unit Grant (the “Notice of Grant”), the Terms and Conditions of
Performance Unit Grant, including the Country Addendum, attached hereto as
Exhibit A, the Performance Goal attached hereto as Exhibit B and all other
exhibits and appendices (all together, the “Award Agreement”).
NOTICE OF PERFORMANCE UNIT GRANT
Participant: 
Address: 
CrowdStrike Holdings, Inc. (the “Company”) has granted Participant the right to
receive an Award of Performance Units, subject to the terms and conditions of
the Plan and this Award Agreement, as follows:
Grant Number:    
Date of Grant:    
Vesting Commencement Date:    
Target Number of Performance Units:  
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Performance Units will become earned and vested as follows:
a.Performance Goal. The Participant may earn [between [●]% and [●]% of] the
Target Number of Performance Units reflected above (“Target Performance Units”)
based on achievement of the Performance Goal (as defined in Exhibit B attached
hereto) for the Performance Period (as defined in Exhibit B attached hereto).
b.Shares Eligible to Vest. The number of Performance Units earned and eligible
to vest and convert to Shares (the “Earned Performance Units”) shall be equal to
(i) the number of Target Performance Units multiplied by (ii) the Achievement
Percentage (as defined in Exhibit B attached hereto), as determined in
accordance with Exhibit B attached hereto. For the avoidance of doubt, if the
Achivement Percentage is [●]%, all of the Performance Units granted hereunder
shall be forfeited without any payment to Participant.
A-1
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
c.Vesting Schedule. Subject to the Participant’s continued employment on the
applicable vesting date (except as otherwise provided herein), the Earned
Performance Units shall vest in accordance with the schedule below:
[●] of the Earned Performance Units will vest [●], and [●] of the Earned
Performance Units will vest [●], subject to Participant continuing to be a
Service Provider through each such date.
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Earned Performance Units (or a portion thereof),
the unvested Earned Performance Units (or the unvested portion thereof) and
Participant’s right to acquire any Shares hereunder will immediately terminate.
If Participant does not wish to accept this Award Agreement and the Performance
Units granted hereunder, Participant must inform the Company in writing (by
writing to [●]) within forty-five (45) days after the Date of Grant, in which
case the Company will cancel this Award and the Performance Units granted
hereunder will be immediately forfeited and canceled in their entirety without
any payment or consideration being due from the Company. If, during such period,
Participant does not inform the Company in writing of his or her refusal to
accept this Award of Performance Units, then Participant will be deemed to have
accepted this Award of Performance Units and, by accepting, to:
•agree that this Award of Performance Units is granted under and governed by the
terms and conditions of the Plan and this Award Agreement, including the Terms
and Conditions of Performance Unit Grant, attached hereto as Exhibit A, and the
Performance Goal, attached hereto as Exhibit B, all of which are made a part of
this document;
•acknowledge receipt of a copy of the Plan;
•acknowledge that Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement, and fully understands all provisions of the Plan
and this Award Agreement;
•agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
the Award Agreement; and
•agree to notify the Company upon any change in his or her residence address.








EXHIBIT A
A-2
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
TERMS AND CONDITIONS OF PERFORMANCE UNIT GRANT
a.Grant of Performance Units. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Performance Unit Grant of this Award
Agreement (the “Notice of Grant”) under the Plan an Award of Performance Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 21(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall prevail.
b.Company’s Obligation to Deliver and Settle. Each Performance Unit represents
the right to receive up to [●]% of a Share on the date it vests, based on the
level of attainment of the Performance Goal. Unless and until the Performance
Units will have vested in the manner set forth in Section ‎3 or ‎4, Participant
will have no right to settlement of any such Performance Units. Prior to actual
settlement of any vested Performance Units, such Performance Units will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.
c.Vesting Schedule. Except as provided in Section ‎4, and subject to Section ‎5,
the Performance Units awarded by this Award Agreement will be earned and vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
d.Settlement after Vesting.
1.General Rule. Subject to Section ‎8, any Earned Performance Units that vest
will be settled to Participant (or in the event of Participant’s death, to his
or her properly designated beneficiary or estate) in whole Shares. Subject to
the provisions of Section 4‎(b), such vested Earned Performance Units shall be
settled in whole Shares as soon as practicable after vesting, but in each such
case within sixty (60) days following the vesting date. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
payment of any Earned Performance Units payable under this Award Agreement.
2.Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unearned or unvested Performance Units at any time, subject to the terms of
the Plan. If so accelerated, such Performance Units will be considered as having
been earned or vested as of the date specified by the Administrator. If
Participant is a U.S. taxpayer, the payment of Shares vesting pursuant to this
Section 4‎(b) shall in all cases be paid at a time or in a manner that is exempt
from, or complies with, Section 409A of the Code. The prior sentence may be
superseded in a future agreement or amendment to this Award Agreement only by
direct and specific reference to such sentence.
e.Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Performance Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.
A-3
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
f.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary (to the extent such designation is
permitted by the Company and the Company has determined it to be valid under
applicable law), or if no beneficiary has been validly designated or no
beneficiary survives Participant, the administrator or executor of Participant’s
estate. Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
g.Change in Control. In the event of a Change in Control, the Administrator will
have full discretion, subject to any applicable regulatory approvals, to take
whatever actions it deems necessary or appropriate with respect to unvested
Performance Units, in accordance with Section 15 of the Plan.
h.Tax Obligations.
3.Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which
Participant is providing services, the “Service Recipient”), the ultimate
liability for any income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (collectively,
the “Tax Obligations”), is and remains Participant’s responsibility and may
exceed the amount, if any, actually withheld by the Company or the Service
Recipient. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges that the Company and/or the Service
Recipient (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of any required Tax
Obligations hereunder at the time of the applicable taxable event, Participant
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares or proceeds from the sale of Shares.
4.Tax Withholding and Default Sell-to-Cover Method of Tax Withholding. Prior to
any relevant taxable or tax withholding event, as applicable, Participant agrees
to make adequate arrangements satisfactory to the Company and/or the Service
Recipient to satisfy all Tax Obligations. Subject to Section 8‎(c), the Tax
Obligations which the Company determines must be withheld with respect to this
Award (“Tax Withholding Obligation”) will be satisfied with consideration
received under a formal, broker-assisted cashless program adopted by the Company
in connection with the Plan pursuant to this authorization (the “Sell-to-Cover
Method”). In addition to Shares sold to satisfy the Tax Withholding Obligation,
additional Shares will be sold to satisfy any associated broker or other fees.
Only whole Shares will be sold through the Sell-to-Cover Method to satisfy any
Tax Withholding Obligation and any associated broker or other fees. Any proceeds
from the sale of Shares in excess of the Tax Withholding Obligation and any
associated broker or other fees generated through the Sell-to-Cover Method will
be paid to Participant in accordance with procedures the Company may specify
from time to time. By accepting this Award, Participant
A-4
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
expressly consents to the sale of Shares to cover the Tax Withholding Obligation
(and any associated broker or other fees) through the Sell-to-Cover Method.
5.Administrator Discretion. Notwithstanding the foregoing Sections 8‎(a) and
8‎(b), if the Administrator determines it is in the best interests of the
Company for Participant to satisfy Participant’s Tax Withholding Obligation by a
method other than through the default Sell-to-Cover Method described in Section
8‎(b), it may permit or require Participant to satisfy Participant’s Tax
Withholding Obligation, in whole or in part (without limitation), if permissible
by Applicable Laws, with (i) cash in U.S. dollars, (ii) check designated in U.S.
dollars, (iii) withholding from Participant's wages or other cash compensation
paid to Participant by the Company and/or the Service Recipient, (iv)
withholding in Shares otherwise issuable upon vesting of the Earned Performance
Units or (v) any other method approved in the sole discretion of the
Administrator.
Depending on the withholding method, the Company and/or the Service Recipient
may withhold or account for the Tax Withholding Obligation by considering
minimum statutory withholding rates or other withholding rates, including
maximum applicable rates in Participant’s jurisdiction, in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent in Shares. If the Tax Withholding
Obligation is satisfied by withholding in Shares, for tax purposes, Participant
will be deemed to have been issued the full number of Shares subject to the
Earned Performance Units, notwithstanding that a number of Shares are held back
solely for the purpose of satisfying the Tax Withholding Obligation.
i.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
j.Grant Is Not Transferable. Except to the limited extent provided in
Section ‎6, Section 14 of the Plan will govern the transferability of the
Performance Units.
k.Nature of Grant. In accepting the grant, Participant acknowledges, understands
and agrees that:
6.the grant of Performance Units is exceptional, voluntary and occasional and
does not create any contractual right to receive future grants of Performance
Units, or benefits in lieu of Performance Units, even if Performance Units have
been granted in the past;
7.all decisions with respect to future grants of Awards, if any, will be at the
sole discretion of the Company;
8.Participant is voluntarily participating in the Plan;
A-5
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
9.the future value of the Shares underlying the Performance Units is unknown,
indeterminable and cannot be predicted with certainty;
10.for purposes of the Performance Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Performance Units under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any, unless Participant is providing bona fide services
during such time); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of the Performance Units grant (including whether Participant may still be
considered to be providing services while on a leave of absence and consistent
with local law);
11.unless otherwise agreed with the Company, the Performance Units and Shares
subject to the Performance Units, and the income from and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of a Subsidiary; and
12.for Participants who reside outside the United States, the following
additional provisions shall apply:
i.the Performance Units and any Shares acquired under the Plan are not intended
to replace any pension rights or compensation;
ii.the Performance Units and any Shares acquired under the Plan, and the income
from and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;
iii.no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Performance Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of his or her employment
or service agreement, if any); and
iv.neither the Company, the Employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar
A-6
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
that may affect the value of the Performance Units or of any amounts due to
Participant pursuant to the settlement of Performance Units or subsequent sale
of Shares acquired upon settlement.
l.Tax Consequences and Acknowledgements.
13.Participant has reviewed with his or her own tax advisors the U.S. federal,
state, local and non-U.S. tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
14.Participant acknowledges that the Company and/or the Service Recipient
(i) make no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Performance Units, including,
but not limited to, the grant, vesting or settlement of the Performance Units,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends or other distributions, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Performance Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result.
m.Data Protection.
15.Data Processing. By participating in the Plan, Participant understands and
acknowledges that it is necessary for the Company, Parent and any of their
Subsidiaries or affiliates to collect, use, disclose, hold, transfer and
otherwise process certain personal information about Participant as described in
Section 28 of the Plan. This personal data (hereinafter “Data”) includes but is
not limited to, Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Performance Units or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in Participant’s favor, which
the Company receives from Participant or the Employer. This may include the
international transfer of Participant’s Data to a jurisdiction that might have
enacted data privacy laws that are less protective or otherwise different from
those applicable in the Participant's country of residence.
16.Necessary Disclosure of Data. Participant understands that providing the
Company with Data is necessary for performance of the Award Agreement and that
Participant’s refusal to provide the Data would make it impossible for the
Company to perform its contractual obligations and legitimate interests and may
affect Participant’s ability to participate in the Plan.
17.Data Processing and Transfer Consent. Notwithstanding the foregoing, if
Participant is located in a jurisdiction for which the lawful bases for
processing and transferring personal data described in the Plan are not
recognized, then, to the extent applicable, Participant hereby unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her Data, as described above and in any other grant materials, by and
among, as applicable,
A-7
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
the Employer, the Company and any affiliate for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that he or she may, at any time, refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her human resources representative. If Participant does not consent or
later seeks to revoke his or her consent, Participant’s employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing consent is that the Company would not be able to grant
Performance Units or other Awards to Participant under the Plan or administer or
maintain such Awards. Therefore, Participant understands that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Participant should contact his or her local human resources
representative.
n.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
o.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at CrowdStrike Holdings,
Inc., 150 Mathilda Place, Suite 300, Sunnyvale, CA 94086 United States or at
such other address as the Company may hereafter designate in writing.
p.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
the Award Agreement. If Participant has received the Award Agreement or any
other document related to the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
q.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
be binding upon and inure to the benefit of any assignee or successor of the
Company. Subject to the restrictions on transfer set forth herein and in the
Plan, this Award Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns. The rights and
obligations of Participant under this Award Agreement may only be assigned with
the prior written consent of the Company.
r.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). The
Administrator’s decisions, determinations and interpretations will be final and
binding on Participant and any other holders of the Performance Units or other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any
A-8
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
s.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
t.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
u.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the
Performance Units and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
v.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to the United States and Participant’s
country, the broker's country or the country in which the Shares are listed (if
different), which may affect his or her ability to accept, acquire, sell or
otherwise dispose of Shares or rights to Shares or rights linked to the value of
Shares during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
Participant’s responsibility to comply with any applicable restrictions and
Participant should consult his or her personal legal advisor on this matter.
w.Foreign Asset/Account, Exchange Control and Tax Requirements. Participant
acknowledges that, depending on his or her country, there may be certain foreign
asset and/or account reporting requirements or exchange control restrictions
which may affect Participant’s ability to acquire or hold Shares or cash
received from participating in the Plan (including proceeds from the sale of
Shares and dividends paid on Shares) in, to and/or from a brokerage or bank
account or legal entity outside Participant’s country. Participant may be
required to report such accounts, assets or related transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to Participant’s country through a designated bank or broker and/or
within a certain time after receipt. Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal and tax advisors on this matter.
x.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that
A-9
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
the Plan is discretionary in nature and may be amended, suspended or terminated
by the Company at any time.
y.Modifications to the Award Agreement. Participant expressly warrants that he
or she is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Subject to
Sections 15 and 21 of the Plan, modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Code or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with this Award of Performance Units.
z.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted to both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
aa.Governing Law and Venue. This Award Agreement and the Performance Units will
be governed by the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under these Performance Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, and agree
that such litigation will be conducted in any United States federal court
located in the State of Delaware or any other state court in the State of
Delaware, and no other courts.
ab.Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Award Agreement or the transactions contemplated hereby.
ac.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.
ad.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Performance Unit grant shall be subject to any special terms and conditions set
forth in the appendix to this Award Agreement for any country whose laws are
applicable to Participant and this Award of Performance Units (as determined by
the Administrator in its sole discretion) (the “Country Addendum”). Moreover, if
Participant relocates to one of the countries included in the Country Addendum,
the special terms and conditions for such country will apply to Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal, tax or administrative reasons.
The Country Addendum constitutes part of this Award Agreement.
A-10
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1


A-11
        
#93246645v2 


--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT B
PERFORMANCE GOAL


[●]





B-1
#93246645v2 


--------------------------------------------------------------------------------

Exhibit 10.1
CROWDSTRIKE HOLDINGS, INC.
2019 EQUITY INCENTIVE PLAN
GLOBAL PERFORMANCE UNIT AGREEMENT
COUNTRY ADDENDUM


TERMS AND CONDITIONS
This Country Addendum includes additional terms and conditions that govern the
Award of Performance Units granted to Participant under the Plan if Participant
works in one of the countries listed below. If Participant is a citizen or
resident of a country (or is considered as such for local law purposes) other
than the one in which he or she is currently working or if Participant relocates
to another country after receiving the Award of Performance Units, the Company
will, in its discretion, determine the extent to which the terms and conditions
contained herein will be applicable to Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Global Performance Unit
Agreement to which this Country Addendum is attached.
NOTIFICATIONS
This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of [●]. Such laws are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant vests in the Performance Units and acquires Shares,
or when Participant subsequently sell Shares acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after receiving the
Award of Performance Units, the information contained herein may not be
applicable to Participant.


1
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
AUSTRALIA
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Securities Law Information. There are legal consequences associated with
participating in the Plan. Participant should ensure that Participant
understands these consequences before participating in the Plan. Any information
given by or on behalf of the Company is general information only. Participant
should obtain his or her own financial product advice from an independent person
who is licensed by the Australian Securities and Investments Commission (“ASIC”)
to give advice about participating in the Plan.
The grant of Performance Units under the terms of the Plan and the Award
Agreement does not require disclosure under Corporations Act 2001 (Cth) (the
“Corporations Act”). No document provided to Participant in connection with his
or her participation in the Plan (including the Award Agreement and this Country
Addendum):
•is a prospectus for purposes of the Corporations Act; or
•has been filed or reviewed by a regulatory in Australia (including ASIC).
Participant should not rely on any oral statements made in connection with his
or her participation in the Plan. Participant should rely only upon the
statements contained in the Award Agreement, including this Country Addendum,
when considering whether to participate in the Plan.
In the event that Shares are issued to Participant under the Plan, the value of
any Shares will be affected by the Australian / United States Dollar exchange
rate, in addition to fluctuations in values caused by the fortunes of the
Company.
If Participants offers any Shares for sale to any person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. Participant should consult with his or her personal legal advisor prior to
making any such offer to ensure compliance with the applicable requirements.
CANADA
Terms and Conditions
Payment. The following provision supplements Section 2 and 4 of the Award
Agreement:
Notwithstanding any discretion contained in the Plan and the Award Agreement,
the Performance Units will not be settled in cash or a combination of cash and
Shares. The Performance Units will be settled only in Shares.
Nature of Grant. The following provision replaces Section 11(e) of the Award
Agreement:
2
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
For purposes of the Performance Units, Participant’s status as a Service
Provider will be considered terminated as of the date that is the earlier of (i)
the date of Participant’s termination, (ii) the date Participant receives notice
of termination, or (iii) the date Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of Participant’s
employment or service agreement, if any), regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or providing
services or the terms of his or her employment or service agreement, if any;
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the Performance Units under the Plan, if
any, will terminate as of such date; in the event that the date the Participant
is no longer actively providing services cannot be reasonably determined under
the terms of this Award Agreement and the Plan, the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of his or her Performance Unit Award (including
whether Participant may still be considered to be providing services while on a
leave of absence).
The following provisions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement à la Langue Utilisée. Les parties reconnaissent avoir expressément
souhaité que la convention, ainsi que tous les documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.
Data Privacy. The following provision supplements Section 13 of the Award
Agreement:
Participant authorizes the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes the Company, any Parent or Subsidiary of the Company, the
Employer, the Stock Plan Administrator or any other stock plan service provider
as may be selected by the Company from time to time to assist with the Plan, to
disclose and discuss the Plan with their advisors. Participant also authorizes
the Company and the Service Recipient to record such information and to keep
such information in Participant’s employee file.
Notifications
Securities Law Information. The sale of Shares acquired under the Plan may not
take place in Canada.
Foreign Asset and Account Reporting Information. Canadian residents are required
to report their foreign specified property (e.g., Shares) on form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign specified
property exceeds C$100,000 at any time in the year. The
3
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Performance Units must be reported—generally at a nil cost—if the C$100,000
threshold is exceeded because of other foreign specific property held by
Participant. The Shares acquired under the Plan must be reported and their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if such Canadian resident owns other Shares, this ACB may have to be averaged
with the ACB of the other shares. The form T1135 generally must be filed by
April 30 of the following year. Canadian residents should consult with a
personal advisor to ensure compliance with the applicable reporting
requirements.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Language Consent. By accepting the Performance Units, Participant confirms
having read and understood the Plan and Award Agreement, including all terms and
conditions included therein, which were provided in the English language.
Participant accepts the terms of those documents accordingly.
Consentement à la Langue Utilisée. En acceptant l’ attribution, le Participant
confirme avoir lu et compris le Plan et le Contrat y relatifs, inclutant tous
leurs termes et conditions, qui ont été transmis en langue anglaise. Le
Participant accepte les termes de ces documents en conséquence.
Notifications
Non-Tax-Qualified Performance Units. The Performance Units granted under the
Award Agreement are not intended to be French tax-qualified Performance Units.
Foreign Asset and Account Reporting Information.  French residents are required
to report all foreign accounts (whether open, current or closed) to the French
tax authorities when filing their annual tax returns. Participant should consult
his or her personal tax advisor to ensure compliance with applicable reporting
obligations.
GERMANY
Notifications
Exchange Control Information. German residents must report cross-border payments
in excess of €12,500 on a monthly basis to the German Federal Bank (Bundesbank).
In case of payments in connection with securities (including proceeds realized
upon the sale of Shares), the report must be filed electronically by the fifth
(5th) day of the month following the month in which the payment was received.
The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English.
4
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Foreign Asset and Account Reporting Information.  German residents holding
Shares must notify their local tax office of the acquisition of Shares when they
file their tax returns for the relevant year if the aggregate value of all
Shares acquired exceeds €150,000, or in the unlikely event that the resident
holds Shares exceeding 10% of the Company’s total Common Stock.
INDIA
Notifications
Exchange Control Information. Indian residents are required to repatriate any
funds realized under the Plan to India within prescribed periods (e.g., within
ninety (90) days of the receipt of proceeds from the sale of Shares, or such
other period as may apply under applicable exchange control laws as may be
amended from time to time). Participant should maintain any foreign inward
remittance certificate (received from the bank where the foreign currency is
deposited) in the event that the Reserve Bank of India or the Employer requests
proof of repatriation.
Foreign Asset and Account Reporting Information.  Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be declared
by Indian residents in their annual tax return.  Participant is responsible for
complying with this reporting obligation to the extent it applies to Participant
and should confer with Participant’s personal legal advisor in this regard. 
IRELAND
Notifications
Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Subsidiary and has a 1% or more shareholding interest
in the Company, he or she must notify the Irish Subsidiary in writing upon
receiving or disposing of an interest in the Company (e.g., Performance Units,
Shares) or upon becoming aware of the event giving rise to the notification
requirement, or upon becoming a director, shadow director or secretary if such
an interest exists at that time. This notification requirement also applies with
respect to the interests of a spouse or minor child (whose interests will be
attributed to the director, shadow director or secretary).
ISRAEL
Terms and Conditions
Settlement. The following provision supplements Section 2 and 4 of the Award
Agreement:
At the discretion of the Company, Participant may be subject to an immediate
forced sale restriction, pursuant to which all Shares acquired at vesting will
be immediately sold and Participant will receive the sale proceeds less Tax
Obligations and applicable broker fees and commissions. In this case,
Participant will not be entitled to hold any Shares issued at vesting of the
Performance Units.
Notifications
5
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the U.S. Securities and Exchange Commission
are available free of charge upon request from Participant’s local human
resources department.
ITALY
Terms and Conditions
Plan Document Acknowledgment. By accepting the Performance Units, Participant
acknowledges that he or she has received a copy of the Plan, the Award Agreement
and this Country Addendum and has reviewed the Plan, the Award Agreement and
this Country Addendum in their entirety and fully accepts all provisions
thereof. Participant further acknowledges that he or she has read and
specifically and expressly approves the following provisions of the Award
Agreement: (i) Tax Obligations; (ii) Grant is Not Transferable; (iii) Nature of
Grant; (iv) Data Privacy; (v) Language; (vi) Imposition of Other Requirements;
(vii) Governing Law and Venue; and (viii) Entire Agreement.
Notifications
Foreign Asset and Account Reporting Information. Italian residents who, at any
time during the fiscal year, hold foreign financial assets (e.g., cash, Shares
or Performance Units) which may generate income taxable in Italy are required to
report such assets on their annual tax returns or on a special form if no tax
return is due. The same reporting duties apply to Italian residents who are
beneficial owners of the foreign financial assets pursuant to Italian money
laundering provisions, even if they do not directly hold the foreign asset
abroad. Participant should consult his or her personal legal advisor to ensure
compliance with applicable reporting requirements.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy (including Shares acquired under the Plan) by Italian residents is subject
to a foreign asset tax. The taxable amount will be the fair market value of the
financial assets assessed at the end of the calendar year.
Japan
Notifications
Foreign Asset and Account Reporting Information. Details of any assets held
outside Japan on an annual basis as of December 31 (including Shares acquired
under the Plan) must be reported to the tax authorities, to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report is
due by March 15 each year. Participant should consult with his or her personal
tax advisor to determine if the reporting obligation applies to Participant and
whether Participant will be required to include details of Participant’s
outstanding Performance Units, as well as Shares, in the report.
MALAYSIA
6
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
NotificationsDirector Notification Obligation. If Participant is a director of a
Malaysian Subsidiary, Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Parent or Subsidiary in writing when
Participant receives or disposes of an interest (e.g., Performance Units or
Shares) in the Company or any related company. Such notifications must be made
within 14 days of receiving or disposing of any interest in the Company or any
related company.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Information.  Warning: Participant is being offered Performance
Units, which, upon vesting and settlement, allows him or her to acquire Shares
in accordance with the terms of the Plan and the Award Agreement. The Shares, if
acquired, give Participant a stake in the ownership of the Company. Participant
may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid. New Zealand law normally
requires people who offer financial products to give information to investors
before they invest. This information is designed to help investors make an
informed decision.
The usual rules do not apply to this offer because it is a small offer. As a
result, Participant may not be given all the information usually required.
Participant will also have fewer legal protections for this investment.
Participant should ask questions, read all documents carefully and seek
independent financial advice before making any decisions with respect to the
Plan.
ROMANIA
Terms and Conditions
Language Consent. By accepting the grant of Performance Units, Participant
acknowledges that he or she is proficient in reading and understanding English
and fully understands the terms of the documents related to the grant (the Award
Agreement and the Plan), which were provided in the English language.
Participant accepts the terms of those documents accordingly.
Consimtamant cu Privire la Limba. Prin acceptarea acordarii de Performance
Unit-uri, Participantul confirma ca acesta sau aceasta are un nivel adecvat de
cunoastere in ce priveste cititirea si intelegerea limbii engleze, a citit si
confirma ca a inteles pe deplin termenii documentelor
7
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
referitoare la acordare (Acordul si Planul), care au fost furnizate in limba
engleza. Participantul accepta termenii acestor documente in consecinta.
Notifications
Exchange Control Information. If Participant deposits the proceeds from the sale
of Shares acquired under the Plan in a bank account in Romania, Participant may
be required to provide the Romanian bank with appropriate documentation
explaining the source of the funds. Participant should consult with his or her
personal legal advisor to ensure compliance with applicable requirements.
Singapore
Terms and Conditions
Restriction on Sale and Transferability. Participant hereby agrees that any
Shares acquired under the Plan will not be offered for sale in Singapore prior
to the six-month anniversary of the Date of Grant, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chapter 289,
2006 Ed.).
Notifications
Securities Law Information. The grant of Performance Units under the Plan is
being made pursuant to the “Qualifying Person” exemption under section 273(1)(f)
of the SFA, on which basis it is exempt from the prospectus and registration
requirements and is not made with a view to the underlying Shares being
subsequently offered for sale to any other party. The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. If Participant is
the Chief Executive Officer (“CEO”) or a director (including an alternate,
substitute or shadow director) of a Singapore Subsidiary, Participant must
notify the Singapore Subsidiary in writing of an interest (e.g., Performance
Units, Shares, etc.) in the Company or any Subsidiary within two business days
of (i) acquiring or disposing of such interest, (ii) any change in a previously
disclosed interest (e.g., sale of Shares), or (iii) becoming the CEO or a
director.
spain
Terms and Conditions
Nature of Grant. The following provision supplements Section 11 of the Award
Agreement:
By accepting the Performance Units, Participant consents to participation in the
Plan and acknowledges that he or she has received a copy of the Plan.
Participant understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Performance Units under the Plan to individuals
who may be employees of the Company or of a Parent or Subsidiary throughout the
world. This decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any Parent
or Subsidiary other than as expressly set forth in the Award Agreement.
Consequently, Participant understands that the
8
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Performance Units are granted on the assumption and condition that the
Performance Units and any Shares acquired under the Plan are not part of any
employment or service contract (either with the Company or with any Parent or
Subsidiary) and shall not be considered a mandatory benefit or salary for any
purpose (including severance compensation) or any other right whatsoever.
Further, Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Plan or the Award Agreement, the
Performance Units will be cancelled without entitlement to any Shares underlying
the Performance Units if Participant’s status as a Service Provider is
terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, or under Article 10.3 of Royal
Decree 1382/1985.
In addition, Participant understands that this grant would not be made to
Participant but for the assumptions and conditions referred to above; thus,
Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Performance Units shall be null and
void.
Notifications
Securities Law Information. The grant of Performance Units described in the
Award Agreement does not qualify under Spanish regulations as a security. No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of the Performance Units. The Award Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering or prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership and disposition of Shares to the Dirección General de Comercio e
Inversiones of the Ministry of Economy and Competitiveness (the “DGCI”) on a
Form D-6. Generally, the declaration must be made in January for Shares owned as
of December 31 of the prior year and/or Shares acquired or disposed of during
the prior year; however, if the value of the Shares acquired or disposed of or
the amount of the sale proceeds exceeds €1,502,530 (or if Participant holds 10%
or more of the share capital of the Company), the declaration must be filed
within one month of the acquisition or disposition, as applicable.
In addition, Participant may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Foreign Asset and Account Reporting Information. To the extent that Participant
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset as of December 31 each year (or at any time during the
9
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
year in which Participant sells or disposes of such rights or assets),
Participant is required to report information on such rights and assets on his
or her tax return for such year. After such rights or assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously reported rights or assets increases by more than
€20,000. Participant should consult with his or her personal tax advisor to
ensure compliance with applicable reporting requirements.
SWEDEN
There are no country-specific provisions.
taiwan
NotificationsSecurities Law Information. The offer of participation in the Plan
is available only for Service Providers of the Company and any Parent or
Subsidiary. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.
Exchange Control Information. The acquisition or conversion of foreign currency
and the remittance of such amounts (including proceeds from the sale of Shares)
to Taiwan may trigger certain annual or periodic exchange control reporting. If
the transaction amount is TWD500,000 or more in a single transaction,
Participant may be required to submit a Foreign Exchange Transaction Form and
provide supporting documentation to the satisfaction of the remitting bank.
Participant should consult his or her personal legal advisor to ensure
compliance with applicable exchange control laws in Taiwan.
UNITED ARAB EMIRATES
Notifications
Securities Law Information. The offer of Performance Units is available only for
select employees of the Company and its Subsidiaries and is in the nature of
providing employee incentives in the United Arab Emirates. The Plan and the
Award Agreement are intended for distribution only to such employees and must
not be delivered to, or relied on by any other person. Prospective purchasers of
securities should conduct their own due diligence.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement,
including the Plan and the Award Agreement, or any other incidental
communication materials distributions in connection with the Performance Units.
Further, neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved this statement nor taken steps to verify the
information set out in it, and has no responsibility for it. Residents of the
United Arab Emirates who have questions regarding the contents of the Plan and
the Award Agreement should obtain independent professional advice.
UNITED KINGDOM
10
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Terms and Conditions
Payment. The following provision supplements Section 2 and 4 of the Award
Agreement:
Notwithstanding any discretion contained in the Plan or the Award Agreement, the
Performance Units will not be settled in cash or a combination of cash and
Shares. The Performance Units will be settled only in Shares.
Responsibility for Taxes. The following provision supplements Section 8 of the
Award Agreement:
Without limitation to this Section 8, Participant hereby agrees that he or she
is liable for any Tax Obligation related to his or her participation in the Plan
and hereby covenants to pay such Tax Obligation, as and when requested by the
Company or (if different) the Service Recipient or by Her Majesty’s Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
Participant also hereby agrees to indemnify and keep indemnified the Company and
(if different) the Service Recipient against any Tax-Related Items that they are
required to pay or withhold or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant understands that the foregoing provision will not apply. Instead,
any Tax Obligation not collected or paid may constitute a benefit to Participant
on which additional income tax and National Insurance Contributions (“NICs”) may
be payable. Participant understands that he or she will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying to the Company and/or the
Service Recipient (as appropriate) the amount of any employee NICs due on this
additional benefit, which can be recovered by any means set out in the Award
Agreement.
National Insurance Contribution Joint Election. If Participant is a tax resident
in the United Kingdom, the grant of the Performance Units is conditional upon
Participant’s agreement to accept liability for any secondary Class 1 national
insurance contributions, which may be payable by the Employer in connection with
any event giving rise to tax liability in relation to the Performance Units
(“Employer NICs”). The Employer NICs may be collected by the Company or the
Employer using any of the methods described in the Award Agreement. Without
prejudice to the foregoing, Participant agrees to execute a joint election with
the Company or the Employer (a “NICs Joint Election”), the form of such NICs
Joint Election being formally approved by HMRC, and any other consent or
elections required to accomplish the transfer of the Employer NICs to
Participant. Participant further agrees to execute such other elections as may
be required by any successor to the Company and/or the Employer for the purpose
of continuing the effectiveness of Participant’s NICs Joint Election. If
Participant does not complete the Joint Election prior to the Performance Units
vesting, or if approval of the NICs Joint Election is withdrawn by HMRC and a
new NICs Joint Election is not entered into, Participant’s Performance Units
shall become null and void and may not be settled, without any liability to the
Company or its Subsidiaries. Participant must enter into the NICs Joint Election
attached to the Award Agreement as Exhibit B concurrent with the execution of
the Award Agreement or at such subsequent time as may be designated by the
Company.
11
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1




12
        
#93246645v2 


--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B
NICs JOINT ELECTION FOR U.K. PARTICIPANTS
Important Note on the Election to Transfer Employer NICs
If you are liable for National Insurance contributions (“NICs”) in the UK in
connection with your participation in the CrowdStrike Holdings, Inc. 2019 Equity
Incentive Plan, you are required to enter into an Election to transfer to you
any liability for employer’s NICs that may arise in connection with your
participation in the Plan.
Clicking on the “ACCEPT” box indicates your acceptance of the Election to
Transfer Employer NICs. You should read this important note and the Election in
their entirety before accepting the Election. Please print and keep a copy of
the Election for your records.
By entering into the Election:
•you agree that any employer’s NICs liability that may arise in connection with
your participation in the Plan will be transferred to you;
•you authorise your employer to recover an amount sufficient to cover this
liability by such methods including, but not limited to, deductions from your
salary or other payments due or the sale of sufficient shares acquired pursuant
to your awards; and
•you acknowledge that the Company or your employer may require you to sign a
paper copy of this Election (or a substantially similar form) if the Company
determines such is necessary to give effect to the Election.
CrowdStrike Holdings, Inc.
B-1
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
2019 EQUITY Incentive Plan
Election to Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A. The individual who has obtained authorised access to this Election (the
“Employee”), and
B. CrowdStrike Holdings, Inc., 150 Mathilda Place, Suite 300, Sunnyvale,
California 94086, United States of America (the “Company”), which may grant
Performance Units (“Awards”) under the CrowdStrike Holdings, Inc. 2019 Equity
Incentive Plan (the “Plan”) and is entering into this Election on behalf of one
of the employer companies listed in the attached schedule (the “Employer”).
1.Introduction
a.This Election relates to all Awards granted to the Employee under the Plan
from the date it is entered up to the termination date of the Plan.
b.In this Election, the following words and phrases have the following
meanings:
(i) “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
(ii)“Relevant Employment Income” from Awards on which employer’s National
Insurance Contributions become due is defined as:
(1)an amount that counts as employment income of the earner under section 426
ITEPA (restricted securities: charge on certain post-acquisition events);
(2)an amount that counts as employment income of the earner under section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or
(3)any gain that is treated as remuneration derived from the earner’s employment
by virtue of section 4(4)(a) SSCBA, including without limitation:
(a)the acquisition of securities pursuant to Awards (within section 477(3)(a) of
ITEPA);
(b)the assignment or release of the Awards in return for consideration (within
section 477(3)(b) of ITEPA);
(c)the receipt of a benefit in connection with the Awards other than a benefit
within (A) or (B) above (within section 477(3)(c) of ITEPA).
(iii)“SSCBA” means the Social Security Contributions and Benefits Act 1992.
B-2
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
(iv)“Taxable Event” means any event giving rise to Relevant Employment Income.
c.This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Awards pursuant to section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.
d.This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.
e.This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).
2.The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that, by
electronically accepting the Award or by separately signing or electronically
accepting this Election, as applicable, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 to the SSCBA.
3.Payment of the Employer’s Liability
a.The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Taxable Event:
(i) by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or
(ii) directly from the Employee by payment in cash or cleared funds; and/or
(iii) by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the Awards;
and/or
(iv) by any other means specified in the applicable award agreement.
b.The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Awards until
full payment of the Employer’s Liability is received.
c.The Company agrees to procure the remittance by the Employer of the
Employer’s Liability to HM Revenue & Customs on behalf of the Employee within 14
days after the end of the
B-3
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
UK tax month during which the Taxable Event occurs (or within 17 days after the
end of the UK tax month during which the Taxable Event occurs, if payments are
made electronically).
4.Duration of Election
a.The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.
b.Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and relevant award agreement. This Election will continue in effect in
respect of any awards which replace the Awards in circumstances where section
483 of ITEPA applies.
c.This Election will continue in effect until the earliest of the following:
(i)  the Employee and the Company agree in writing that it should cease to have
effect;
(ii)  on the date the Company serves written notice on the Employee terminating
its effect;
(iii)  on the date HM Revenue & Customs withdraws approval of this Election; or
(iv)  after due payment of the Employer’s Liability in respect of the entirety
of the Awards to which this Election relates or could relate, such that the
Election ceases to have effect in accordance with its terms.
4.4 This Election will continue in force regardless of whether the Employee
ceases to be an employee of the Employer.


[Electronic Acceptance/Signature page follows]




B-4
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1
Acceptance by the Employee
The Employee acknowledges that, by signing this Election (including by
electronic signature process) or by accepting the Awards (including by
electronic signature process if made available by the Company), the Employee
agrees to be bound by the terms of this Election.


……………………………………….. …./…./……….
Signature (Employee) Date
Acceptance by the Company
The Company acknowledges that, by signing this Election (including by electronic
signature process) or arranging for the scanned signature of an authorised
representative to appear on this Election, the Company agrees to be bound by the
terms of this Election.
Signature for and onbehalf of the Company  ____________________
Position  ____________________
Date  ____________________


SCHEDULE OF EMPLOYER COMPANIES
B-5
        
#93246645v2 

--------------------------------------------------------------------------------

Exhibit 10.1


The following are employer companies to which this Election may apply:

Name of Company:[●]Registered Office:[●]Company Registration
Number:[●]Corporation Tax District:[●]Corporation Tax Reference:[●]PAYE
Reference:[●]











B-6
        
#93246645v2 